Citation Nr: 0604691	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
 the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had Recognized Guerrilla service from February 
1943 to September 1945, and five days of service in the 
Regular Philippine Army in September 1945.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

In January 2006, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

The veteran had service from February 1943 to September 1945 
as a Recognized Guerrilla, and five days of service in 
September 1945 as a member of the Regular Philippine Army.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA nonservice-
connected pension benefits for the appellant.  38 U.S.C.A. §§ 
101(2), 107, 1521, 5107(a), 5107A (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2005); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to nonservice-
connected pension benefits.  The provisions of 38 U.S.C.A. §§ 
1521 and 1541 set forth as requirements for nonservice-
connected disability pension or death pension that the person 
who served during military service be a "veteran" of a period 
of war.  The term "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203.

The service department has determined that the appellant had 
service from February 1943 to September 1945 as a Recognized 
Guerrilla, and for five days in September 1945 as a member of 
the Regular Philippine Army.  The appellant does not dispute 
the factual determination of his service made by the service 
department.  Further, the Board has no reason to question the 
service department certification and it appears that the 
certification contains needed information as to length, time, 
and character of service, and is genuine and the information 
contained in it is accurate.

However, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including service as a recognized guerrilla, does 
not constitute active military, naval or air service 
qualifying for VA nonservice-connected pension benefits.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

Thus, because the appellant had service as a Recognized 
Guerrilla and in the Regular Philippine Army prior to July 1, 
1946, the law precludes basic eligibility for nonservice-
connected pension based on the period of his service.  
Accordingly, his claim is denied as a matter of law.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This law provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)). 

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant 
is ineligible for the benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R. § 3.159(d).  As the law 
(i.e., the appellant's basic eligibility) is dispositive in 
the instant claim, and the VCAA is not applicable.


ORDER

The appellant has failed to meet the basic eligibility 
requirements for VA nonservice-connected pension benefits and 
his claim is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


